              Case 4:20-cv-02464-HSG Document 15 Filed 07/17/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 KIMBERLY A. ROBINSON (DCBN 999022)
   Assistant United States Attorney
 4
          1301 Clay Street, Suite 340-S
 5        Oakland, California 94612
          TELEPHONE: (510) 637-3701
 6        FAX: (510) 637-3724
 7        EMAIL: kimberly.robinson3@usdoj.gov

 8 Attorneys for Defendants
   UNITED STATES DEPARTMENT OF THE INTERIOR ET AL.
 9
                             UNITED STATES DISTRICT COURT
10
                            NORTHERN DISTRICT OF CALIFORNIA
11
                                  OAKLAND DIVISION
12

13 BURNING MAN PROJECT,                 ) CASE NO. 4:20-cv-02464-HSG
                                        )
14         Plaintiff,                   ) STIPULATION TO EXTEND BRIEFING
                                        ) SCHEDULE
15      v.                              )
                                        )
16   U.S. DEPARTMENT OF THE INTERIOR ET )
                                        )
17   AL.,                               )
                                        )
18         Defendants.

19
            The parties, by and through their undersigned attorneys, hereby stipulate pursuant to Civil Local
20
     Rule 6-1(b) and 7-12, subject to the approval of the Court, to revise the briefing schedule regarding
21
     Defendants’ Rule 12 motion, or, alternatively, Answer, to Plaintiff’s complaint. This stipulation is
22
     based on the following facts:
23
     1. On April 12, 2020, Plaintiff filed a complaint in the above-captioned action. ECF No. 1.
24
     2. The United States Attorney was served on April 17, 2020.
25
     3. Defendants’ Rule 12 motion or Answer is due by June 17, 2020.
26
     4. Since filing a stipulation on June 3, 2020, to extend the briefing schedule, the parties have been
27
     actively engaged in trying to resolve the case without Court involvement. Discussions are ongoing and
28

     STIPULATION
     4:20-cv-02464-HSG
              Case 4:20-cv-02464-HSG Document 15 Filed 07/17/20 Page 2 of 3




 1 remain productive. Accordingly, the parties would like to further extend the briefing and case

 2 management schedule.

 3 5. The parties jointly request that should Defendants need to file a Rule 12 motion or Answer in this

 4 case, that filing would be due by September 18, 2020. The briefing schedule will proceed according to

 5 the Local Rules after that time.

 6 6. The parties also jointly request that the initial case management conference, currently scheduled for

 7 September 15, 2020, at 2 p.m., be taken off calendar and continued until a time convenient for this Court

 8 and the parties after the Rule 12 motion is fully briefed or an Answer is filed.

 9 7. This is the second stipulation the parties have filed. See ECF Nos. 12, 13.

10

11 Dated: July 16, 2020                                   Respectfully submitted,

12
                                                         DAVID L. ANDERSON
13                                                       United States Attorney
14

15                                                       /s/ Kimberly A. Robinson
                                                         KIMBERLY A. ROBINSON
16                                                       Assistant United States Attorney

17 Dated: July 16, 2020                                  /s/ David Levin
                                                         DAVID LEVIN
18
                                                         Counsel for Plaintiff
19

20          I, Kimberly Robinson, hereby attest that I have obtained the concurrence in the filing of this
21 document from all parties.

22                                                       /s/ Kimberly A. Robinson
                                                         KIMBERLY A. ROBINSON
23

24

25

26

27

28

     STIPULATION
     4:20-cv-02464-HSG
             Case 4:20-cv-02464-HSG Document 15 Filed 07/17/20 Page 3 of 3




 1                                         [PROPOSED] ORDER

 2         PURSUANT TO STIPULATION, and good cause appearing, it is hereby ordered that

 3 Defendants’ Rule 12 motion or Answer will be due by September 18, 2020. Once submitted, the parties

 4 will maintain the briefing schedule set forth in the Local Rules. The initial case management conference

 5 scheduled for September 15, 2020 is hereby vacated.
                                              continued.

 6

 7 IT IS SO ORDERED.

 8 Dated: __________________
             7/17/2020                                 ______________________________
                                                       HON. HAYWOOD S. GILLIAM, JR.
 9                                                     United States District Court Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION
     4:20-cv-02464-HSG
